Mr. Justice Gordon
delivered the opinion of the court, January 4th 1875.
Upon a careful examination of the plaintiff’s points we find them supported by the most ample authority, and hence conclude that the rulings of the court upon those points are throughout correct. In the case of Meier v. The Pennsylvania Railroad Co., 14 P. F. Smith 225, Justice Agnew quotes approvingly the language of Judge Bell, in Laing v. Colder, 8 Barr 482, wherein he says, speaking of the duties which common carriers owe to the passengers whom they carry : ‘‘ But though, in legal contemplation, they do not warrant the absolute safety of their passengers, they are bound to the exercise of the utmost degree of diligence and care. The slightest neglect against which human prudence -or foresight may guard, and by which hurt or loss is occasioned, will render them liable in damages. ” It is said further in the same case: “ Primff facie, where a passenger, being carried on a train, is injured without fault of his own, there is a legal presumption of negligence, casting upon the carriers the onus of disproving it.”
This is the rule when the injury is caused by a defect in the road, cars or machinery, or by a want of diligence or care in those employed, or by any other thing which the company can and ought to control, as a part of its duty to carry passengers safely, but this rule of evidence is not conclusive. The carrier may rebut the presumption, and relieve himself from responsibility, by showing that the injury arose from an accident which the utmost skill, foresight and diligence could not prevent.”
We cannot perceive the force of the argument of the counsel for the plaintiff in error, wherein he endeavors to raise a distinction between accidents arising from negligence in the equipment or management of the train, and those arising from the misconduct of passengers upon it. If the employees of the road had no cpntrol or power over passengers, this argument would be sound. But they have such power, and they are just as responsible for its proper *514exercise as they are for the proper running of the train. That it should be so is most fully and forcibly exemplified in the present case.
The plaintiff lost his eye through the quarrel of a couple of drunken men, who should not have been permitted aboard the cars, or if so permitted, should have been so guarded or separated from the sober and orderly part of the passengers that no injury could have resulted from their brawls. The duties and powers of conductors are very clearly pointed out by Justice Woodward in the case of The Railroad Co. v. Hinds, 3 P. F. Smith 512, in which he says: “ They may stop their trains and call to their assistance, for the purpose of suppressing riotous conduct on board thereof, not only all the employees, but also all passengers that are willing to lend a helping hand, and until the utmost effort has been made for that purpose, the responsibility of the company, which they represent, for damage sustained by orderly passengers, remains.” We have a similar ruling in the case of Flint v. Norwich & New York Transportation Co., 34 Conn. 554, in which it is held that it is the duty of passenger carriers to repress all disorderly and indecent conduct in their cars, and that persons guilty of rude or profane conduct should be at once expelled. Such is the doctrine of the books. It is wise and good, and necessary for the protection and comfort of those who travel upon our railway lines, and who, from the very character of the means used for their transportation, are, during such transportation, almost wholly dependent upon the railway officers for their safety and well-being.
Judgment affirmed.